Name: Commission Implementing Regulation (EU) 2016/1831 of 14 October 2016 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international affairs;  technology and technical regulations;  international security;  Asia and Oceania;  international trade
 Date Published: nan

 18.10.2016 EN Official Journal of the European Union L 280/3 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1831 of 14 October 2016 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(g) thereof, Whereas: (1) Regulation (EC) No 329/2007 gives effect to measures provided for in Council Decision (CFSP) 2016/849 (2). (2) On 2 March 2016, the United Nations Security Council adopted Resolution (UNSCR) 2270 (2016) providing for new measures against North Korea. In accordance with that Resolution, on 4 April 2016 the Sanctions Committee established pursuant to UNSCR 1718 (2006) published a list of additional goods to which prohibitions on the transfer, procurement and provision of technical assistance apply (the sensitive goods list). (3) Following the adoption of Resolution (UNSCR) 2270 (2016), on 4 August 2016 the Council adopted Decision (CFSP) 2016/1341 (3). Council Regulation (EU) 2016/1333 (4) amended Regulation (EC) No 329/2007 accordingly, adding Annex Ig. (4) This proposal identifies the sensitive goods to be included in Annex Ig of Regulation (EC) No 329/2007 and allocates the reference numbers taken from the Combined Nomenclature as set out in Annex I to Council Regulation (EEC) No 2658/87 (5). Annex Ig of Regulation (EC) No 329/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex Ig to Regulation (EC) No 329/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2016. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 88 29.3.2007, p. 1. (2) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). (3) Council Decision (CFSP) 2016/1341 of 4 August 2016 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 212, 5.8.2016, p. 116). (4) Council Regulation (EU) 2016/1333 of 4 August 2016 amending Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 212, 5.8.2016, p. 1). (5) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Annex Ig to Council Regulation (EC) No 329/2007 is replaced by the following: ANNEX Ig GOODS AND TECHNOLOGY REFERRED TO IN ARTICLES 2, 3 AND 6 (1) Weapons of mass destruction-related items, materials, equipment, goods and technology identified and designated as sensitive goods, pursuant to paragraph 25 of UN Security Council Resolution 2270. (a) Nuclear- and/or Missile-usable Items (1) Ring Magnets Permanent magnet materials having both the following characteristics: i. Ring-shaped magnet with a relation between outer and inner diameter smaller or equal to 1.6:1; and ii. Made of any of the following magnetic materials: aluminium-nickel-cobalt, ferrites, samarium-cobalt, or neodymium-iron-boron. ex 8505 11 00 ex 8505 19 10 ex 8505 19 90 ex 8505 90 90 (2) Maraging Steel Maraging steel having both the following characteristics: i. capable of  an ultimate tensile strength of 1 500 MPa or more at 293 K (20 °C). ii. In bar or tube form, with an outer diameter of 75 mm or greater. ex 7304 49 10 ex 7304 51 81 ex 7304 51 89 ex 7304 59 92 ex 7304 59 93 ex 7304 59 99 (3) Magnetic alloy materials in sheet or thin strip form having both of the following characteristics: (a) Thickness of 0,05 mm or less; or height of 25 mm or less, and (b) Made of any of the following magnetic alloy materials: iron-chromium-cobalt, iron-cobalt-vanadium, iron-chromium-cobalt-vanadium, or iron-chromium. ex 7326 19 10 ex 7326 19 90 ex 7326 90 92 ex 7326 90 94 ex 7326 90 96 ex 7326 90 98 (4) Frequency Changers (also known as converters or inverters) Frequency changers, other than those specified in entries 0B001.b.13 or 3A225 of Annex 1, having all of the following characteristics, and specially designed software therefore: i. Multiphase frequency output; ii. Capable of providing a power of 40 W or greater; and iii. Capable of operating anywhere (at any one point or more) within the frequency range of between 600 and 2 000 Hz. Technical Notes: (1) Frequency changers are also known as converters or inverters. (2) The functionality specified above may be met by certain equipment described or marketed as electronic test equipment, AC power supplies, variable speed motor drives, or variable frequency drives. ex 8504 40 84 ex 8504 40 88 ex 8504 40 90 ex 8537 10 99 ex 8537 20 91 ex 8537 20 99 (5) High-strength Aluminium Alloy Aluminium alloys having both the following characteristics: i. capable of  an ultimate tensile of strength of 415 MPa or more at 293 K (20 °C) and ii. In bar or tube form, with an outer diameter of 75 mm or greater. Technical Note: The phrase capable of  encompasses aluminium alloy before or after heat treatment. ex 7601 20 80 ex 7604 29 10 ex 7608 20 20 ex 7608 20 81 ex 7608 20 89 (6) Fibrous or Filamentary Materials Fibrous or filamentary materials  and prepregs, as follows: i. Carbon, aramid, or glass fibrous or filamentary materials  having both of the following characteristics: (1) A specific modulus  exceeding 3,18 Ã  106 m; and (2) A specific tensile strength  exceeding 76,2 Ã  103 m; ii. Prepregs: Thermoset resin-impregnated continuous yarns , rovings , tows  or tapes  with a width of 30 mm or less, made from carbon, aramid, or glass fibrous or filamentary materials  controlled in (a) above. ex 3916 90 10 ex 3916 90 50 ex 3916 90 90 ex 3920 92 00 ex 3920 99 28 ex 3920 99 52 ex 3920 99 59 ex 3920 99 90 ex 3921 90 55 ex 3921 90 60 ex 3921 90 90 ex 3926 90 92 ex 3926 90 97 ex 5402 11 00 ex 5402 19 00 ex 5402 31 00 ex 5402 32 00 ex 5403 10 00 ex 5404 90 90 ex 5407 10 00 ex 5407 20 90 ex 5407 41 00 ex 5407 42 00 ex 5407 43 00 ex 5407 44 00 ex 5501 10 00 ex 5501 90 00 ex 5503 11 00 ex 5503 19 00 ex 5503 20 00 ex 5503 90 00 ex 5506 10 00 ex 5506 90 00 ex 5509 11 00 ex 5509 12 00 ex 5604 90 10 ex 5607 50 11 ex 5607 50 19 ex 5607 50 30 ex 5607 50 90 ex 5609 00 00 ex 5902 10 10 ex 5902 10 90 ex 5902 20 90 ex 5902 90 10 ex 5902 90 90 ex 5903 10 10 ex 5903 10 90 ex 5903 20 10 ex 5903 20 90 ex 5903 90 10 ex 5903 90 91 ex 5903 90 99 ex 6815 10 10 ex 6815 99 00 ex 7019 12 00 ex 7019 19 10 ex 7019 19 90 ex 7019 51 00 ex 7019 59 00 ex 7019 90 00 (7) Filament Winding Machines and Related Equipment Filament winding machines and related equipment, as follows: i. Filament winding machines having all of the following characteristics: (1) Having motions for positioning, wrapping, and winding fibres coordinated and programmed in two or more axes; (2) Specially designed to fabricate composite structures or laminates from fibrous or filamentary materials ; and (3) Capable of winding cylindrical tubes of diameter of 75 mm or greater; ii. Coordinating and programming controls for filament winding machines specified in (a) above; iii. Mandrels for filament winding machines specified in (a) above. ex 8419 89 30 ex 8419 89 98 ex 8419 90 85 ex 8444 00 10 ex 8444 00 90 ex 8446 10 00 ex 8446 21 00 ex 8446 29 00 ex 8446 30 00 ex 8447 11 00 ex 8447 12 00 ex 8447 20 20 ex 8447 20 80 ex 8447 90 00 ex 8448 19 00 ex 8448 20 00 ex 8448 39 00 ex 8448 42 00 ex 8448 49 00 ex 8448 59 00 ex 8479 89 97 ex 8479 90 20 ex 8479 90 80 ex 8537 10 10 ex 8537 10 91 ex 8537 10 99 ex 8538 10 00 ex 9022 12 00 ex 9022 19 00 ex 9022 90 00 ex 9031 80 38 ex 9031 80 98 ex 9031 90 85 (8) Flow-forming Machines As described in INFCIRC/254/Rev.9/Part2 and S/2014/253 ex 8463 90 00 ex 8466 94 00 (9) Laser welding equipment ex 8515 80 10 ex 8515 80 90 ex 8515 90 00 (10) 4- and 5-axis CNC machine tools ex 8457 10 10 ex 8457 10 90 ex 8457 20 00 ex 8457 30 10 ex 8457 30 90 ex 8458 11 20 ex 8458 11 41 ex 8458 11 49 ex 8458 11 80 ex 8458 19 00 ex 8458 91 20 ex 8458 91 80 ex 8458 99 00 ex 8459 10 00 ex 8459 21 00 ex 8459 31 00 ex 8459 40 10 ex 8459 51 00 ex 8459 61 10 ex 8459 61 90 ex 8460 11 00 ex 8460 21 11 ex 8460 21 15 ex 8460 21 19 ex 8460 21 90 ex 8460 31 00 ex 8460 40 10 ex 8460 90 10 ex 8460 90 90 ex 8461 20 00 ex 8461 30 10 ex 8461 40 11 ex 8461 40 31 ex 8461 40 71 ex 8461 40 90 ex 8461 90 00 ex 8464 20 11 ex 8464 20 19 ex 8464 20 80 ex 8464 90 00 (11) Plasma cutting equipment ex 8456 10 00 ex 8456 90 80 ex 8515 31 00 ex 8515 39 90 ex 8515 80 10 ex 8515 80 90 ex 8515 90 00 (12) Metal hydrides such as, zirconium hydride ex 2850 00 20 (b) Chemical/Biological Weapons-usable Items (1) Additional chemicals suitable for the production of chemical warfare agents: Product description Cn code Sodium metal (7440-23-5) 2805 11 00 Sulphur trioxide (7446-11-9) ex 2811 29 10 Aluminium chloride (7446-70-0) 2827 32 00 Potassium Bromide (7758-02-3) 2827 51 00 Sodium bromide (7647-15-6) 2827 51 00 Dichloromethane (75-09-2) 2903 12 00 Isopropyl bromide (75-26-3) ex 2903 39 19 Isopropyl ether (108-20-3) ex 2909 19 90 Monoisopropylamine (75-31-0) ex 2921 19 99 Trimethylamine (75-50-3) ex 2921 11 00 Tributylamine (102-82-9) ex 2921 19 99 Triethylamine (121-44-8) ex 2921 19 99 N,N-Dimethylaniline (121-69-7) ex 2921 42 00 Pyridine (110-86-1) ex 2933 31 00 (2) Reaction vessels, reactors, agitators, heat exchangers, condensers, pumps, valves, storage tanks, containers, receivers, and distillation or absorption columns that meet performance parameters described in S/2006/853 and S/2006/853/corr.1  Single-seal pumps with manufacturer's specified maximum flow-rate greater than 0,6 m3/h and casings (pump bodies), preformed casing liners, impellers, rotors or jet pump nozzles designed for such pumps, in which all surfaces that come into direct contact with the chemical(s) being processed are made from any of the following materials: (a) nickel or alloys with more than 40 % nickel by weight; (b) alloys with more than 25 % nickel and 20 % chromium by weight; (c) fluoropolymers (polymeric or elastomeric materials with more than 35 % fluorine by weight); (d) glass or glass-lined (including vitrified or enamelled coating); (e) graphite or carbon-graphite; (f) tantalum or tantalum alloys; (g) titanium or titanium alloys; (h) zirconium or zirconium alloys; (i) ceramics; (j) ferrosilicon (high silicon iron alloys); or (k) niobium (columbium) or niobium alloys.  ex 3925 10 00  ex 3925 90 80  ex 3926 90 92  ex 3926 90 97  ex 4009 21 00  ex 4009 22 00  ex 4009 41 00  ex 4009 42 00  ex 4016 93 00  ex 6909 11 00  ex 6909 12 00  ex 6909 19 00  ex 6909 90 00  ex 6914 90 00  ex 7020 00 10  ex 7020 00 30  ex 7020 00 80  ex 7304 41 00  ex 7304 49 93  ex 7304 49 95  ex 7304 49 99  ex 7304 51 81  ex 7304 51 89  ex 7304 59 92  ex 7304 59 93  ex 7304 59 99  ex 7306 40 20  ex 7306 40 80  ex 7306 50 20  ex 7306 50 80  ex 7306 69 10  ex 7306 69 90  ex 7306 90 00  ex 7309 00 10  ex 7309 00 30  ex 7309 00 51  ex 7309 00 59  ex 7309 00 90  ex 7310 10 00  ex 7310 29 10  ex 7310 29 90  ex 7311 00 00  ex 7326 90 92  ex 7326 90 94  ex 7326 90 96  ex 7326 90 98  ex 7507 11 00  ex 7507 12 00  ex 7507 20 00  ex 7508 90 00  ex 8103 90 90  ex 8108 90 50  ex 8108 90 60  ex 8108 90 90  ex 8109 90 00  ex 8112 99 30  ex 8401 20 00  ex 8401 40 00  ex 8401 10 00  ex 8412 90 20  ex 8413 50 40  ex 8413 60 39  ex 8413 60 61  ex 8413 60 69  ex 8413 60 70  ex 8413 60 80  ex 8413 70 21  ex 8413 70 29  ex 8413 70 45  ex 8413 70 51  ex 8413 70 59  ex 8413 70 65  ex 8413 70 75  ex 8413 70 81  ex 8413 70 89  ex 8413 81 00  ex 8413 82 00  ex 8413 91 00  ex 8414 10 25  ex 8414 10 81  ex 8414 10 89  ex 8414 40 10  ex 8414 40 90  ex 8414 59 20  ex 8414 59 40  ex 8414 59 80  ex 8414 80 11  ex 8414 80 19  ex 8414 80 59  ex 8414 80 73  ex 8414 80 75  ex 8414 80 78  ex 8414 80 80  ex 8414 90 00  ex 8417 80 30  ex 8417 80 50  ex 8417 80 70  ex 8418 69 00  ex 8418 99 10  ex 8419 40 00  ex 8419 50 00  ex 8419 89 10  ex 8419 89 30  ex 8419 89 98  ex 8419 90 85  ex 8477 80 93  ex 8477 80 99  ex 8479 82 00  ex 8479 89 97  ex 8479 90 80 (3) Conventional or turbulent air-flow clean-air rooms and self-contained fan-HEPA filter units that could be used for P3 or P4 (BSL 3, BSL 4, L3, L4) containment facilities. ex 8414 51 00 ex 8414 59 00 ex 8414 60 00 ex 8414 80 80 ex 8421 39 20 ex 8479 89 97 (1) The nomenclature codes are the ones applicable to the relevant products in the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 and as set out in Annex I thereto.